Citation Nr: 1431339	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  05-32 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for respiratory disability.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel

INTRODUCTION

The Veteran had active duty from February 1981 to February 1985 with additional service in the Army Reserves and Vermont Army National Guard from 1986 to 1992.

This matter comes to the Board of Veterans' Appeals (the Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  Although the Veteran relocated to Phoenix, Arizona, since her file was initially transferred to the Board, original jurisdiction of these claims remains with the White River Junction VARO.

The Veteran testified before the undersigned Veterans Law Judge in July 2006.  A transcript of that hearing is in the record.  

The case was previously remanded by the Board in September 2007, December 2009, November 2012, and December 2013 for further evidentiary development.  In December 2013, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include depressive disorder, not otherwise specified (NOS), to include as secondary to PTSD.  In May 2013, the RO granted service connection for bipolar disorder, unspecified, from November 24, 2004.  As this rating action results in a full grant of the benefit sought, this issue is no longer before the Board.

When the Veteran initially filed her depression and respirator disability claims in November 2004, she was represented by Disabled American Veterans (DAV).  However, in February 2005, the Veteran submitted a completed VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of the Veterans of Foreign Wars of the United States (VFW).  This filing effectively revoked DAV as the Veteran's representative, and VFW acted on the Veteran's behalf in all VA matters until May 2008, when the Veteran submitted a completed VA Form 21-22 in favor of the Vermont Veterans Affairs Section, Military Department.  This submission revoked VFW as the Veteran's representative and, since that time, the Vermont Veterans Affairs Section, Military Department, has acted on the Veteran's behalf and is acknowledged as the Veteran's current representative of record as stated on the title page.


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's asthma is related to service.


CONCLUSION OF LAW

The criteria for service connection for asthma have been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

As an initial matter, the record reflects various current respiratory diagnoses, including asthma, bronchitis, and chronic obstructive pulmonary disease (COPD), as evidenced by the Veteran's VA outpatient treatment records, VA examination reports, and private treatment records.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Specifically, a December 2002 private treatment record shows that the Veteran complained of productive coughs for over 4 weeks and chest tightness and that she had inspiratory wheezes with ronchi, bilaterally; the assessment was bronchitis.  A December 2003 VA treatment record reflects the Veteran's prior medical history of asthma and her medication list included Albuterol.

Regarding an in-service occurrence of an injury or disease, the Veteran contends that she began to experience sinus and respiratory symptoms in service while she was stationed in Guam.  During the July 2006 Board hearing, the Veteran testified that she took leave for 45 days because she suffered from upper and lower respiratory conditions and when she finally got to her next duty station, she had to take injections and she was allergic to everything.

Indeed, service treatment records document that the Veteran sought treatments for recurrent respiratory symptoms beginning in 1982.  To that effect, a January 1982 emergency care and treatment report reflects complaints of persistent nasal and sinus congestion, cough, headaches, which had been symptomatic for 6 months since coming to Guam.  The assessment was chronic sinusitis.  A February 1982 service treatment report shows continuing complaint of nasal congestion.  An October 1983 service record shows diagnosis of acute bronchitis.  A February 1984 medical examination report by Dr. Donald Resler noted the Veteran's history of problems with a lot episodes of nasal congestion during which she had trouble working in the Air Force.  It was noted that she had had bronchitis for a long time.  In a June 1984 letter, Dr. Resler stated that his impression was that the Veteran had a lot of respiratory tract problems and that she badly needed an allergy evaluation as well as sinus x-rays.

Service treatment records dated in June 1964 further show the Veteran's allergy history and symptoms.  A June 1984 allergy clinic note stated that the Veteran had severe sinusitis and recurrent bronchitis during the winter months.  She had one year of duty in Guam in 1982 and there she developed rather severe chronic sinusitis associated with fever, headaches and severe bronchitis and hoarseness with associated wheezing.  The clinician stated that the Veteran's major problem was one of the sinobronchial diseases secondary to allergy to mold and that she had chronic food allergies or intolerance.  She underwent an allergy workup in August 1984 and was placed on a physical profile requiring allergy injections, oral medications and avoidance of certain allergens.

The Veteran's October 1984 separation examination report indicates that she reported allergy problems since December 1982 and arrival in Oklahoma.  It was noted an allergy testing in August 1984 revealed a diagnosis of mold allergy and she was currently on desensitization shots.  In December 1984, the Veteran presented with allergic rhinitis/bronchosinusitis at the Tinker Air Force Base (AFB) primary care clinic.

Regarding the etiology of the Veteran's current respiratory disability, the record contains a medical opinion linking her asthma to active duty service.  To that effect, a February 2011 VA medical opinion stated that based on a review of the claims file, it is at least as likely as not that the Veteran's asthma and COPD is caused by or a result of acute onset of dyspnea while in service at age 19 in Guam after exposure to pesticides and 45 days of sick leave.  In support of this opinion, the examiner noted that the acute event suggested new asthma and positive allergy testing in August 1984, which was consistent with asthma and that pulmonary function test (PFT) response to Albuterol suggested asthma.  It was noted that the pulmonary consultant and the examiner agreed that asthma was the most likely explanation.

Although the February 2011 VA examiner's opinion was based, in part, on subjective history provided by the Veteran that she developed acute onset of dyspnea after being exposed to pesticides, which was not confirmed by official records, the Board finds that the Veteran's lay statements as to the initial symptoms in service is competent and credible evidence.  In this regard, lay testimony is competent to establish the presence of observable symptomatology, such as knee pain, and "may provide sufficient support for a claim of service connection."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Further, the Board finds no reason to disbelieve the Veteran's statements regarding her exposure to pesticides in service and observable symptoms of recurrent respiratory symptoms ever since that time.  Further, the Board accords substantial weight to her statements as to the continuing respiratory symptoms since the time she was stationed in Guam, particularly in light of her complaints of continuing respiratory symptoms documented in her service treatment records.

Further, the February 2011 VA examiner's conclusion that the Veteran's acute event in service suggested new asthma and positive allergy testing in August 1984 consistent with asthma, is not inconsistent with other medical evidence of record.  Specifically, the report of a July 2009 VA pulmonary consultation report notes that the Veteran reported inservice exposure to pesticides in Guam, after which she developed both a systemic illness and severe difficulty breathing, which she stated led her to be incapacitated for 45 days; ever since that time she had had problems breathing.  The pulmonary consultant explained that asthma seemed the most likely explanation for the Veteran's symptoms and that a person might develop reactive airways dysfunction syndrome (RADS) in response to a single, high intensity exposure to a known respiratory irritant.  It was also noted that there were epidemiologic reports of increased risk of asthma in workers exposed to pesticides.

In contrast, after reviewing the claims file, previous opinion, and new evidence, as well as examining the Veteran, an April 2012 VA examiner did not agree with the February 2011 medical opinion.  The examiner noted that there was insufficient evidence to support that the Veteran had such exposure to pesticides and no documentation of a 45 days sick leave.  The examiner stated that although the Veteran mentioned that she and all the other personnel on base were exposed to pesticides which were being sprayed, there is no mention of significant exposure or documentation that would indicate this was a concern when seeking medical care at that time.  Therefore the examiner opined that "it is less likely as not that asthma and COPD is due to acute onset of dyspnea while in the service at age 19 in Guam after exposure to pesticides."  The examiner added that although the Veteran states that she takes very good care of her health she continued to smoke until the present time predisposing her to lung disease.  Additionally, the April 2012 examiner stated that the Veteran did have well documented symptoms of upper respiratory tract primarily allergic in nature as well as documented acute infectious/viral type symptoms while she currently suffers from lower respiratory tract disease and findings on physical examination, as well as PFTs reports, were consistent with the diagnosis of asthma.

Therefore, the medical nexus opinions in this case are at least in relative equipoise.  See Owens v. Brown, 7 Vet. App. 467 (1993) (VA is free to favor one medical opinion over another provided if there is an adequate basis for doing so).

In sum, the Veteran has evidence of a current respiratory disability of asthma, evidence of respiratory symptoms during service and competent medical evidence linking the current disability to the in-service symptoms.  Accordingly, resolving any reasonable doubt in the Veteran's favor, service connection for asthma is granted.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for asthma is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


